Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term Jamshidi™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 19 is objected to because of the following informalities: “The method of any one of claims 17,” in line 1 should be amended to “The method of claim 17.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name Jamshidi™ in line 1.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a biopsy needle and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 9-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fetto et al. (U.S. 2003/0135214) in view of Kennedy et al. (U.S. 2016/0317582).
Regarding claim 1, Fetto et al. discloses a method for treating joint pain in a subject, the method comprising: (a) inserting a bone dowel (“screw,” paragraph 0029, Fig. 6) into a subchondral region of a bone that is part of a joint being treated (paragraph 19, Fig. 2). Fetto et al. also discloses that a composition including growth factors is inserted into a subchondral region of a bone that is part of a joint being treated (paragraph 0028), however Fetto et al. does not disclose that this composition is a first portion of bone marrow aspirate. Furthermore, Fetto et al. does not disclose that the method includes the step of: (b) introducing a second portion of the bone marrow aspirate into the intraarticular space of the joint being treated.
Kennedy et al. teaches a method for treating arthritis analogous to that of Fetto et al. Kennedy et al. discloses a composition (bone marrow concentrate, “BMC”) which is comprised of bone marrow aspirate harvested from the iliac crest (paragraph 0088) and which includes several growth factors (paragraphs 0131-133) used for wound healing (paragraph 0124). Utilizing this composition (“BMC”) as a source for growth factors and other substances used for the treatment of osteoarthritis is beneficial as it can be prepared quickly for immediate use (paragraph 0086). Additionally, Kennedy et al. teaches that introducing a composition including bone marrow aspirate (paragraph 0103) into the intraarticular space of the joint being treated (paragraph 0107) can help to facilitate healing of soft tissue such as cartilage at the treatment site (paragraph 0102). It would have been obvious to one skilled in the art at the time of filing to have modified the method of Fetto et al. with the teachings of Kennedy et al. by utilizing a first portion of a bone marrow aspirate harvested from the iliac crest in the form of BMC as the composition including growth factors, as it includes a high concentration of several growth factors used in wound healing and can be prepared for immediate use, and by introducing a second portion of the bone marrow aspirate harvested from the iliac crest in the form of BMC into the intraarticular space of the joint being treated to help in facilitating healing of cartilage at the treatment site.
Regarding claim 7, the present combined citation of Fetto et al. in view of Kennedy et al. discloses the method of claim 1, however Fetto et al. does not disclose that insertion of the bone dowel and the first portion of bone marrow aspirate, and intraarticular injection of the second portion of bone marrow aspirate are performed within 5 minutes to 6 hours of each other, preferably within 5 minutes to 4 hours of each other, or more preferably within 5 minutes to 2 hours of each other. Kennedy et al. does however disclose that the composition which includes the first portion of bone marrow aspirate and the second portion of bone marrow aspirate according to the present combined citation takes 15 minutes to prepare from the initial extraction of the bone marrow aspirate from the patient (paragraph 0086).
As the composition which includes the first portion of bone marrow aspirate and the composition which includes the second portion of bone marrow aspirate are both the same BMC material as taught by Kennedy et al. according to the present combined citation of claim 1, it would be obvious to prepare one composition from one extraction of bone marrow aspirate from the patient and utilize this composition for both portions in order to avoid repetitive extraction and preparation procedures. Furthermore, as the composition can be prepared for near immediate use, it would be obvious to implant the first portion of bone marrow aspirate and the second portion of bone marrow aspirate in the same procedure as the initial extraction of bone marrow from the patient in order to limit the total number of procedures and hospital visits required of the patient, reduce the risk of contamination of the composition which may occur as a result of storing the composition for long periods of time, and to provide the therapeutic benefits of the composition in both the subchondral and intra-articular locations to the patient as soon as possible.
As Fetto et al. discloses that the bone dowel is inserted in the same procedure as the composition including growth factors (paragraphs 0028-0029), which according to the present combined citation of claim 1, includes the first portion of bone marrow aspirate, the steps of inserting the bone dowel, inserting the first portion of bone marrow aspirate, and injecting the second portion of bone marrow aspirate would all be performed in the same procedure. Therefore, it would be obvious that the insertion of the bone dowel and the first portion of bone marrow aspirate, and intraarticular injection of the second portion of bone marrow aspirate would be performed within 5 minutes to 6 hours of each other as it is known in the art that hip surgeries such as those described by Fetto et al. and intra-articular injections such as those described by Kennedy et al. can easily be performed in fewer than 6 hours total, but likely would take more than 5 minutes to perform.
Regarding claim 9, the present combined citation of Fetto et al. in view of Kennedy et al. discloses the method of claim 1. Additionally, Fetto et al. discloses that the joint is a hip joint (paragraph 0032).
Regarding claim 10, the present combined citation of Fetto et al. in view of Kennedy et al. discloses the method of claim 1. Additionally, Fetto et al. discloses that the subchondral region is a subchondral lesion (“collapse of dead cancellous bone,” paragraph 0004).
Regarding claim 11, the present combined citation of Fetto et al. in view of Kennedy et al. discloses the method of claim 1. Additionally, Fetto et al. discloses that the subject is diagnosed as having avascular necrosis (paragraph 0013) in the joint being treated, which is a form of arthritis.
Regarding claim 12, the present combined citation of Fetto et al. in view of Kennedy et al. discloses the method of claim 1. Additionally, Fetto et al. discloses that bone dowel (“bone screw”) has a cylindrical shape (Fig. 6) and is 2.5 cm to 3.5 cm in length (paragraph 0029), which is within the range of  0.5 cm to 4 cm.
Regarding claim 13, the present combined citation of Fetto et al. in view of Kennedy et al. discloses the method of claim 1. Additionally, Fetto et al. discloses that the method includes, prior to step (a), that a space (“channel,” paragraph 0027) is formed via decompression in the subchondral region of the bone that is part of the joint being treated (paragraphs 0012 and 0049); and the bone dowel (“screw”) and the composition including growth factors, which according to the present combined citation is the first portion of the bone marrow aspirate, is inserted into the space (paragraphs 0028-0029).
Regarding claim 14, the present combined citation of Fetto et al. in view of Kennedy et al. discloses the method of claim 1. Additionally, Fetto et al. discloses that step (a) further comprises inserting a bone grafting substitute into the subchondral region of the bone (paragraph 0028).
Regarding claim 15, the present combined citation of Fetto et al. in view of Kennedy et al. discloses the method of claim 14. Additionally, Fetto et al. discloses that the bone grafting substitute is inserted into the subchondral region of the bone (paragraph 0028).
Regarding claim 16, the present combined citation of Fetto et al. in view of Kennedy et al. discloses the method of claim 1. Additionally, Fetto et al. discloses that the bone grafting substitute comprises demineralized bone, calcium phosphate, a ceramic, a bioactive glass, bone morphogenetic protein, or any combination thereof (paragraphs 0025 and 0028).

Regarding claim 20, Fetto et al. discloses a method for treating joint pain in a subject, the method comprising: (a) inserting a bone dowel (“screw,” paragraph 0029, Fig. 6) and a first portion of a biologically active matrix which includes growth factors (paragraph 0028) into a subchondral region of a bone that is part of a joint being treated (paragraph 19, Fig. 2). Fetto et al. does not disclose the step of (b) introducing a second portion of the biologically active matrix into the intraarticular space of the joint being treated.
Kennedy et al. teaches a method for treating arthritis analogous to that of Fetto et al. Kennedy et al. discloses a composition (bone marrow concentrate, “BMC”) which is comprised of bone marrow aspirate (paragraph 0088) and which includes several growth factors (paragraphs 0131-133) used for wound healing (paragraph 0124). Utilizing BMC as a source for growth factors and other substances used for the treatment of osteoarthritis is beneficial as it can be prepared quickly for immediate use (paragraph 0086). Additionally, Kennedy et al. teaches that introducing a composition including bone marrow aspirate (paragraph 0103) into the intraarticular space of the joint being treated (paragraph 0107) can help to facilitate healing of soft tissue such as cartilage at the treatment site (paragraph 0102). It would have been obvious to one skilled in the art at the time of filing to have modified the method of Fetto et al. with the teachings of Kennedy et al. by utilizing BMC as the biologically active matrix, as it includes a high concentration of several growth factors used in wound healing and can be prepared for immediate use, and by introducing a second portion of the BMC into the intraarticular space of the joint being treated to help in facilitating healing of cartilage at the treatment site.

Claims 2-5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fetto et al. (U.S. 2003/0135214) in view of Kennedy et al. (U.S. 2016/0317582) and Lee (U.S. 2020/0121328).
Regarding claims 2-3, the present combined citation of Fetto et al. in view of Kennedy et al. discloses the method of claim 1. Fetto et al. does not disclose that the method further comprises harvesting the bone dowel from the subject (claim 2), or that the bone dowel is harvested from an iliac crest, vertebra, calcaneus, or tibia of the subject (claim 3). Lee teaches a bone dowel analogous to that of Fetto et al. Lee discloses that bone dowels harvested from source locations including the iliac crest (paragraph 005) in the subject are inherently biocompatible, osteoconductive, osteoinductive, and osteogenic (paragraph 0004) and have a reduced risk of rejection (paragraph 0006). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Fetto et al. in view of Kennedy et al. with the teachings of Lee by including the step of harvesting a bone dowel (claim 2) from the iliac crest of the subject (claim 3) in order to obtain a bone dowel which is inherently biocompatible, osteoconductive, osteoinductive, osteogenic, and has a reduced risk of rejection.
Regarding claims 4-5, the present combined citation of Fetto et al. in view of Kennedy et al. and Lee discloses the method of claim 3. Additionally, as per the combined citation of Fetto et al. in view of Kennedy et al. as applied to claim 1, the method includes harvesting bone marrow aspirate from the subject (claim 4) wherein the bone marrow aspirate is harvested from the iliac crest. As combined citation of Fetto et al. in view of Kennedy et al. and Lee discloses that the bone dowel is also harvested from the iliac crest, the bone marrow aspirate is harvested from the site where the bone dowel is harvested (claim 5).

Regarding claims 17-18, Fetto et al. discloses a method for treating a joint pain in a subject, the method comprising: (b) inserting the bone dowel (“screw,” paragraph 0029, Fig. 6) into a subchondral region of bone forming part of a target joint of the subject (paragraph 19, Fig. 2). Fetto et al. also discloses that a composition including growth factors is inserted into a subchondral region of a bone forming part of a target joint of a subject (paragraph 0028), however Fetto et al. does not disclose that this composition is a first portion of bone marrow aspirate which is harvested from a source location in the subject. Furthermore, Fetto et al. does not disclose that the method includes the step of: (c) introducing a second portion of the bone marrow aspirate into the intraarticular space of the joint being treated (claim 17). Additionally, Fetto et al. does not disclose that the bone marrow aspirate is harvested from iliac crest, vertebra, calcaneus, or tibia of the subject (claim 18).
Kennedy et al. teaches a method for treating arthritis analogous to that of Fetto et al. Kennedy et al. discloses a composition (bone marrow concentrate, “BMC”) which is comprised of bone marrow aspirate harvested from a source location of the iliac crest in the subject (paragraph 0088) and which includes several growth factors (paragraphs 0131-133) used for wound healing (paragraph 0124). Utilizing BMC as a source for growth factors and other substances used for the treatment of osteoarthritis is beneficial as it can be prepared quickly for immediate use (paragraph 0086). Additionally, Kennedy et al. teaches that introducing a composition including bone marrow aspirate (paragraph 0103) into the intraarticular space of the joint being treated (paragraph 0107) can help to facilitate healing of soft tissue such as cartilage at the treatment site (paragraph 0102). It would have been obvious to one skilled in the art at the time of filing to have modified the method of Fetto et al. with the teachings of Kennedy et al. by utilizing a first portion of a bone marrow aspirate harvested from a source location of the iliac crest (claim 18) in the subject in the form of BMC as the composition including growth factors, as it includes a high concentration of several growth factors used in wound healing and can be prepared for immediate use (claim 17), and by introducing a second portion of the bone marrow aspirate harvested from the iliac crest (claim 18) in the form of BMC into the intraarticular space of the joint being treated to help in facilitating healing of cartilage at the treatment site (claim 17).
Furthermore, Fetto et al. does not disclose the step of (a) harvesting a bone dowel from a source location in the subject (claim 17) or that the bone dowel is harvested from iliac crest, vertebra, calcaneus, or tibia of the subject (claim 18). Lee teaches a bone dowel analogous to that of Fetto et al. Lee discloses that bone dowels harvested from a source location such as the iliac crest (paragraph 0005) in the subject are inherently biocompatible, osteoconductive, osteoinductive, and osteogenic (paragraph 0004) and have a reduced risk of rejection (paragraph 0006). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Fetto et al. in view of Kennedy et al. with the teachings of Lee by including the step of harvesting a bone dowel from the iliac crest (claim 18) of the subject (claim 17) in order to obtain a bone dowel which is inherently biocompatible, osteoconductive, osteoinductive, osteogenic, and has a reduced risk of rejection.
Regarding claim 19, the present combined citation of Fetto et al. in view of Kennedy et al. and Lee discloses the method of claim 17. Additionally, Fetto et al. discloses that step (b) further comprises inserting a bone grafting substitute into the subchondral region of the bone, wherein the bone grafting substitute comprises demineralized bone, calcium phosphate, a ceramic, a bioactive glass, bone morphogenic protein, or any combination thereof (paragraphs 0025 and 0028).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fetto et al. (U.S. 2003/0135214) in view of Kennedy et al. (U.S. 2016/0317582) and Lee (U.S. 2020/0121328) as applied to claim 5 above, and further in view of Attawia et al. (U.S. 2006/0251628).
Regarding claim 6, the present combined citation of Fetto et al. in view of Kennedy et al. and Lee discloses the method of claim 5. Fetto et al. does not disclose that the bone marrow aspirate is harvested via a Jamshidi needle. Attawia et al. discloses a bone grafting material analogous to that of Fetto et al. Attawia discloses that a Jamshidi needle may be used to harvest bone needle aspirate as it is a large bore needle (paragraph 0067). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Fetto et al. in view of Kennedy et al. and Lee with the teachings of Attawia et al. by using a Jamshidi needle to harvest the bone marrow aspirate, as it is a large bore needle and therefore would be useful in harvesting a viscous material such as bone marrow.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fetto et al. (U.S. 2003/0135214) in view of Kennedy et al. (U.S. 2016/0317582) as applied to claim 1 above, and further in view of Kevy et al. (U.S. 2007/0036766).
Regarding claim 8, the present combined citation of Fetto et al. in view of Kennedy et al. discloses the method of claim 1. Fetto et al. does not disclose that the first portion of bone marrow aspirate is treated to initiate coagulation. Kevy et al. teaches a graft for promoting tissue healing analogous to that of Fetto et al. Kevy et al. discloses that coagulating bone marrow aspirate after treating it to concentrate or otherwise manipulate it is useful for hemostasis and the stabilization of the bone marrow aspirate within the implantation site, as well as helping to improve handling characteristics and adhesion of the bone marrow aspirate (paragraphs 0034-0035). It would have been obvious to one skilled in the art at the time of filing to have modified the method of Fetto et al. in view of Kennedy et al. with the teachings of Kevy et al. by treating the first portion of bone marrow aspirate to initiate coagulation in order to improve hemostasis and the stabilization of the bone marrow aspirate within the implantation site, as well as to help improve handling characteristics and adhesion of the bone marrow aspirate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774